                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

ADIAHA STRANGE, et al.,
                     Plaintiffs,

v.
                                          Civil Action No. 1:19-cv-321-CCE-JEP
SELECT MANAGEMENT RESOURCES,
LLC, et al.,
                 Defendants.

AISHA PHILLIPS, et al.,
                          Plaintiffs,

v.
                                          Civil Action No. 1:19-cv-325-CCE-JEP
SELECT MANAGEMENT RESOURCES,
LLC, et al.,
                   Defendants.

ADRIAN NICHOLSON, et al.,
                    Plaintiffs,

v.
                                          Civil Action No. 1:19-cv-519-CCE-JEP
SELECT MANAGEMENT RESOURCES,
LLC, et al.,
                 Defendants.

ASIA ARCHIE, et al.,
                          Plaintiffs,

v.
                                          Civil Action No. 1:19-cv-575-CCE-JEP
SELECT MANAGEMENT RESOURCES,
LLC, et al.,
                 Defendants.




PPAB 5001145v1



       Case 1:19-cv-00325-CCE-JEP Document 49 Filed 07/03/19 Page 1 of 4
                         JOINT STATEMENT OF CASE STATUS

       Plaintiffs and Defendants, by and through undersigned counsel, respectfully

submit this joint statement updating the Court on the status of this case per the Court’s

request at the hearing of Plaintiffs’ Motion to Compel Arbitration held on June 24, 2019

in the Strange and Phillips cases.

       1.        Pursuant to the Court’s direction, counsel for the parties have consulted and

agreed upon what they believe to be an efficient process for proceeding in these cases.

       2.        The parties will mediate these cases (as well as Civil Action No. 1:19-cv-

519-CCE-JEP, Civil Action No. 1:19-cv- 575-CCE-JEP, and Greene, et al. v. Select

Management Resources, et al. Case # 19CVS6017 (Guilford County Superior Court)) on

July 24, 2019. Benjamin Davis, Esq. has agreed to serve as the mediator.

       3.        In addition to mediating the underlying disputes, if some or all of the

parties are unable to reach a settlement and Mr. Davis declares an impasse, Mr. Davis

will then assist counsel to mediate the process by which any remaining claims will be

adjudicated going forward.

       4.        Counsel will report back to the Court on or before August 15, 2019.

       5.        In light of the agreement of the Parties to complete mediation and timely

report back to the Court, the Parties respectfully request that these cases be stayed until

August 15, 2019.




                                               2
PPAB 5001145v1



       Case 1:19-cv-00325-CCE-JEP Document 49 Filed 07/03/19 Page 2 of 4
       6.        Further, the Parties jointly request that the Court continue the Initial Pretrial

Conference in Civil Action No. 1:19-cv- 519-CCE-JEP, Civil Action No. 1:19-cv- 575-

CCE-JEP until after August 15, 2019.

       This the 3rd day of July, 2019.



/s/ Melanie Black Dubis                              /s/ James R. Faucher
Melanie Black Dubis                                  James R. Faucher
N.C. State Bar No. 22027                             N.C. State Bar No. 31514
Catharine Biggs Arrowood                             BROWN FAUCHER PERALDO & BENSON,
PLLC
N.C. State Bar No. 6984                              822 N. Elm St., Suite 200
Catherine R. L. Lawson                               Greensboro, NC 27401
N.C. State Bar No. 44574                             Telephone: (336) 478-6000
PARKER POE ADAMS & BERNSTEIN LLP                     Facsimile: (336) 273-5597
301 Fayetteville Street, Suite 1400                  Email: james@greensborolawcenter.com
Raleigh, North Carolina 27601
Telephone: (919) 828-0564                            Attorneys for Plaintiffs
Facsimile: (919) 834-4564
Email: melaniedubis@parkerpoe.com
        cbarrowood@parkerpoe.com
        catherinelawson@parkerpoe.com

Attorneys for Defendants




                                                 3
PPAB 5001145v1



       Case 1:19-cv-00325-CCE-JEP Document 49 Filed 07/03/19 Page 3 of 4
                          CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing JOINT

STATEMENT OF CASE STATUS was electronically filed with the Clerk of the Court

by using the CM/ECF System which will automatically send notice of same addressed as

follows:

                           James Robert Faucher
                           Benson, Brown & Faucher, PLLC
                           822 N. Elm St., Ste. 200
                           Greensboro, NC 27401
                           Email: jfaucher@bbflaw.com
                           Counsel for Plaintiffs

                           Scott F. Wyatt
                           Donavan J. Hylarides
                           Wyatt Early Harris Wheeler LLP
                           1912 Eastchester Drive, Suite 400
                           High Point, NC 27265
                           Email: swyatt@wehwlaw.com
                                   dhylarides@wehwlaw.com
                           Counsel for Defendants

       This the 3rd day of July, 2019.

                                         /s/ Melanie Black Dubis
                                         Melanie Black Dubis
                                         N.C. State Bar No. 22027
                                         PARKER POE ADAMS & BERNSTEIN LLP
                                         301 Fayetteville Street, Suite 1400
                                         Raleigh, North Carolina 27601
                                         Telephone: (919) 828-0564
                                         Facsimile: (919) 834-4564
                                         Email: melaniedubis@parkerpoe.com




                                           4
PPAB 5001145v1



       Case 1:19-cv-00325-CCE-JEP Document 49 Filed 07/03/19 Page 4 of 4
